

Exhibit 10.5


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES
LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE 1933 ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
1933 ACT.


IN ADDITION, A PREFERRED STOCK PURCHASE AGREEMENT DATED AS OF MARCH 21, 2008
(THE “PURCHASE AGREEMENT”), A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY AT
ITS PRINCIPAL EXECUTIVE OFFICE, CONTAINS CERTAIN ADDITIONAL AGREEMENTS BETWEEN
THE PARTIES WITH RESPECT TO THIS WARRANT.
 

--------------------------------------------------------------------------------



China Kangtai Cactus Corporation


COMMON STOCK PURCHASE WARRANT “B”


Number of Shares:
 
1,500,000
 
Holder: T Squared Investments LLC
       
c/o T Squared Capital LLC
Original Issue Date:
 
March 21, 2008
 
Attn: Thomas M. Sauve
       
Title: Managing Member
Expiration Date:
 
March 21, 2011
 
1325 Sixth Avenue, Floor 28
       
New York, NY 10019
Exercise Price per Share:
 
$1.00
 
Tel: 212-763-8615
       
Fax: 212-671-1403



China Kangtai Cactus Bio-Tech, Inc., a company organized and existing under the
laws of the State of Nevada (the “Company”), hereby certifies that, for value
received, T Squared Investments LLC, or its registered assigns (the “Warrant
Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company up to One Million Five Hundred Thousand (1,500,000) shares (as
adjusted from time to time as provided in Section 7, the “Warrant Shares”) of
common stock, $.001 par value (the “Common Stock”), of the Company at a price of
One Dollar ($1.00) per Warrant Share (as adjusted from time to time as provided
in Section 7, the “Exercise Price”), at any time and from time to time from and
after the date thereof and through and including 5:00 p.m. New York City time on
March 21, 2011 (or eighteen months of effectiveness of a Registration Statement
subsequent to the issuance hereof (such eighteen months to be extended by one
month for each month or portion of a month during which a Registration
Statement’s effectiveness has lapsed or been suspended), whichever is longer)
(the “Expiration Date”), and subject to the following terms and conditions:
 
1. Registration of Warrant. The Company shall register this Warrant upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Warrant Holder hereof from time to time. The Company may
deem and treat the registered Warrant Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Warrant Holder, and for all other purposes, and the Company shall not be
affected by notice to the contrary.
 
WARRANT “B” AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
PAGE 1 OF 9
 
 
 

--------------------------------------------------------------------------------

 
 
2. Investment Representation. The Warrant Holder by accepting this Warrant
represents that the Warrant Holder is acquiring this Warrant for its own account
or the account of an affiliate for investment purposes and not with the view to
any offering or distribution and that the Warrant Holder will not sell or
otherwise dispose of this Warrant or the underlying Warrant Shares in violation
of applicable securities laws. The Warrant Holder acknowledges that the
certificates representing any Warrant Shares will bear a legend indicating that
they have not been registered under the United States Securities Act of 1933, as
amended (the “1933 Act”) and may not be sold by the Warrant Holder except
pursuant to an effective registration statement or pursuant to an exemption from
registration requirements of the 1933 Act and in accordance with federal and
state securities laws. If this Warrant was acquired by the Warrant Holder
pursuant to the exemption from the registration requirements of the 1933 Act
afforded by Regulation S thereunder, the Warrant Holder acknowledges and
covenants that this Warrant may not be exercised by or on behalf of a Person
during the one year distribution compliance period (as defined in Regulation S)
following the date hereof. “Person” means an individual, partnership, firm,
limited liability company, trust, joint venture, association, corporation, or
any other legal entity.
 
3. Validity of Warrant and Issue of Shares. The Company represents and warrants
that this Warrant has been duly authorized and validly issued and warrants and
agrees that all of Common Stock that may be issued upon the exercise of the
rights represented by this Warrant will, when issued upon such exercise, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof. The Company further
warrants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized
and reserved a sufficient number of Common Stock to provide for the exercise of
the rights represented by this Warrant.
 
4. Registration of Transfers and Exchange of Warrants.
 
a. Subject to compliance with the legend set forth on the face of this Warrant,
the Company shall register the transfer of any portion of this Warrant in the
Warrant Register, upon surrender of this Warrant with the Form of Assignment
attached hereto duly completed and signed, to the Company at the office
specified in or pursuant to Section 12. Upon any such registration or transfer,
a new warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Warrant Holder. The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a Warrant Holder of a
Warrant.
 
WARRANT “B” AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
PAGE 2 OF 9
 
 
 

--------------------------------------------------------------------------------

 
 
b. This Warrant is exchangeable, upon the surrender hereof by the Warrant Holder
to the office of the Company specified in or pursuant to Section 9 for one or
more New Warrants, evidencing in the aggregate the right to purchase the number
of Warrant Shares which may then be purchased hereunder. Any such New Warrant
will be dated the date of such exchange.
 

 
5.
Exercise of Warrants.

 
a. Upon surrender of this Warrant with the Form of Election to Purchase attached
hereto duly completed and signed to the Company, at its address set forth in
Section 12, and upon payment and delivery of the Exercise Price per Warrant
Share multiplied by the number of Warrant Shares that the Warrant Holder intends
to purchase hereunder, in lawful money of the United States of America, in cash
or by certified or official bank check or checks, to the Company, all as
specified by the Warrant Holder in the Form of Election to Purchase, the Company
shall promptly (but in no event later than 7 business days after the Date of
Exercise (as defined herein)) issue or cause to be issued and cause to be
delivered to or upon the written order of the Warrant Holder and in such name or
names as the Warrant Holder may designate (subject to the restrictions on
transfer described in the legend set forth on the face of this Warrant), a
certificate for the Warrant Shares issuable upon such exercise, with such
restrictive legend as required by the 1933 Act. Any person so designated by the
Warrant Holder to receive Warrant Shares shall be deemed to have become holder
of record of such Warrant Shares as of the Date of Exercise of this Warrant.
 
b. A “Date of Exercise” means the date on which the Company shall have received
(i) this Warrant (or any New Warrant, as applicable), with the Form of Election
to Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares so indicated by the Warrant Holder to be purchased.
 
c. This Warrant shall be exercisable at any time and from time to time for such
number of Warrant Shares as is indicated in the attached Form of Election To
Purchase. If less than all of the Warrant Shares which may be purchased under
this Warrant are exercised at any time, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares for which no exercise has been evidenced by
this Warrant.
 
d.  (i) Notwithstanding anything contained herein to the contrary but subject to
Section 6, the holder of this Warrant may, should a registration statement
pursuant to the Registration Agreement not be made effective within 120 days
post Closing, exercise this Warrant in whole or in part and, in lieu of making
the cash payment otherwise contemplated to be made to the Company upon such
exercise in payment of the Aggregate Exercise Price, elect instead to receive
upon such exercise the “Net Number” of shares of Common Stock determined
according to the following formula (a “Cashless Exercise”):
 
WARRANT “B” AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
PAGE 3 OF 9
 
 
 

--------------------------------------------------------------------------------

 
 
Net Number = (A x (B - C))/B
 
(ii)   For purposes of the foregoing formula:
 
A= the total number shares with respect to which this Warrant is then being
exercised.
 
B= the last reported sale price (as reported by Bloomberg) of the Common Stock
on the trading day immediately preceding the date of the Exercise Notice.
 
C= the Warrant Exercise Price then in effect at the time of such exercise.
 
e. The holder of this Warrant agrees not to elect a Cashless Exercise for a
period of twelve (12) months. The holder of this Warrant also agrees not to
elect a Cashless Exercise so long as there is an effective registration
statement for the Warrant Shares.
 
f. Provided that the Warrant Shares are Registrable Securities (as defined in
the Registration Rights Agreement) and are registered pursuant to an effective
registration statement, at any time commencing on the date hereof if the
Company’s volume weighted average share price over a thirty (30) day period (“30
Day VWAP”) exceeds $2.00 per share, the Warrant Holder shall be forced to
exercise this Warrant within thirty (30) calendar days from the date the 30 Day
VWAP exceeds $2.00 per share (“Forced Exercise Period”). Any portion of this
Warrant not exercise during the Forced Exercise Period shall terminate upon at
the end of such period. This clause is also subject to a volume restriction of
approximately 25% of the daily average volume. The Company can not force the
investor to exercise into more than 4.9% clause below.
 
6. Maximum Exercise. The Warrant Holder shall not be entitled to exercise
this Warrant on a Date of Exercise in connection with that number of shares of
Common Stock which would be in excess of the sum of (i) the number of shares of
Common Stock beneficially owned by the Warrant Holder and its affiliates on an
exercise date, and (ii) the number of shares of Common Stock issuable upon the
exercise of this Warrant with respect to which the determination of this
limitation is being made on an exercise date, which would result in beneficial
ownership by the Warrant Holder and its affiliates of more than 4.9% of the
outstanding shares of Common Stock on such date. This Section 6 may be waived or
amended only with the consent of the Holder and the consent of holders of a
majority of the shares of outstanding Common Stock of the Company who are not
Affiliates. For the purposes of the immediately preceding sentence, the term
“Affiliate” shall mean any person: (a) that directly, or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, the Company; or (b) who beneficially owns (i) any shares of the
Company’s Series A Convertible Preferred Stock, (ii) the Company’s Common Stock
Purchase Warrant “A” dated March 21, 2008, or (iii) this Warrant. For the
purposes of the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulation 13d-3 thereunder.
 
WARRANT “B” AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
PAGE 4 OF 9
 
 
 

--------------------------------------------------------------------------------

 
 
7. Adjustment of Exercise Price and Number of Shares. The character of the
shares of stock or other securities at the time issuable upon exercise of this
Warrant and the Exercise Price therefore, are subject to adjustment upon the
occurrence of the following events, and all such adjustments shall be
cumulative:
 
a. Adjustment for Stock Splits, Stock Dividends, Recapitalizations, Etc. The
Exercise Price of this Warrant and the number of shares of Common Stock or other
securities at the time issuable upon exercise of this Warrant shall be
appropriately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of stock or securities.
 
b. Adjustment for Reorganization, Consolidation, Merger, Etc. In case of any
consolidation or merger of the Company with or into any other corporation,
entity or person, or any other corporate reorganization, in which the Company
shall not be the continuing or surviving entity of such consolidation, merger or
reorganization (any such transaction being hereinafter referred to as a
"Reorganization"), then, in each case, the holder of this Warrant, on exercise
hereof at any time after the consummation or effective date of such
Reorganization (the "Effective Date"), shall receive, in lieu of the shares of
stock or other securities at any time issuable upon the exercise of the Warrant
issuable on such exercise prior to the Effective Date, the stock and other
securities and property (including cash) to which such holder would have been
entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant).
 
c. Certificate as to Adjustments. In case of any adjustment or readjustment in
the price or kind of securities issuable on the exercise of this Warrant, the
Company will promptly give written notice thereof to the holder of this Warrant
in the form of a certificate, certified and confirmed by the Board of Directors
of the Company, setting forth such adjustment or readjustment and showing in
reasonable detail the facts upon which such adjustment or readjustment is based.
 
d. The Company fails to meet certain earnings per share projections. In the
event the Company earns between $0.0670 and $0.0335 (50% Decline) per share
(where such earnings in this paragraph shall always be defined as earnings on a
pre tax fully diluted basis (including dilution from any options, warrants and
convertible securities) as reported for the audited sixth months ended June 30,
2008 from continuing operations before any non-cash items the then current
Exercise Price to the Investor at the time the audited numbers are reported to
the SEC shall be decrease proportionately by 0% if the pre tax earnings (for
first six months ended June 30, 2008) are $0.0670 per share or greater and by
50% if the pre tax earnings (for first six months ended June 30, 2008) are
$0.0335 per share (50% decrease). For example if the earnings are $0.0536 per
share or less (20% Decline) then the then current Exercise Price to the investor
shall be reduced by 20%. Such adjustment shall be made automatically within five
business days of the audited numbers being reported to the SEC.
 
WARRANT “B” AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
PAGE 5 OF 9
 
 
 

--------------------------------------------------------------------------------

 
 
e. In the event the Company earns between $0.1559 and $0.0780 (50% Decline) per
share (where such earnings in this paragraph shall always be defined as earnings
on a pre tax fully diluted basis (including dilution from any options, warrants
and convertible securities) as reported for the audited fiscal year ending 2008
from continuing operations before any non-cash items the then current Exercise
Price to the Investor at the time the audited numbers are reported to the SEC
shall be decrease proportionately by 0% if the pre tax earnings are $0.1559 per
share or greater and by 50% if the pre tax earnings are $0.0780 per share (50%
decrease). For example if the earnings are $ 0.1247 per share or less (20%
Decline) then the then current Exercise Price to the investor shall be reduced
by 20%. Such adjustment shall be made automatically within five business days of
the audited numbers being reported to the SEC.
 
f. The Company sells, grants or issues any shares, options, warrants, or any
instrument convertible into shares or equity in any form below the exercise
price per share of the warrant. In the event the Company sells, grants or issues
any shares, options, warrants, or any instrument convertible into shares or
equity in any form below the current exercise price per share of the warrant,
then the current exercise price per share for the warrant shall be adjusted to a
price determined by multiplying such exercise price by a fraction, the numerator
of which shall be the number of shares of Common Stock Outstanding (defined
below) immediately prior to such issuance plus the number of shares of Common
Stock that the aggregate consideration received by the Company for such issuance
would purchase at such exercise price; and the denominator of which shall be the
number of shares of Common Stock Outstanding (as defined below) immediately
prior to such issuance plus the number of shares issued at such issuance. For
purposes of this Section 7(f), the term “Common Stock Outstanding” shall mean
and include the following: (1) outstanding Common Stock, (2) Common Stock
issuable upon conversion of outstanding Preferred Stock, (3) Common Stock
issuable upon exercise of outstanding warrants. Shares described in (1) through
(4) above shall be included whether vested or unvested, whether contingent or
non-contingent and whether exercisable or not yet exercisable.
 
8. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. The number of
full Warrant Shares that shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrants Shares
purchasable on exercise of this Warrant so presented. If any fraction of a
Warrant Share would, except for the provisions of this Section 8, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.
 
9. Sale or Merger of the Company. Upon a Change in Control, the restriction
contained in Section 6 shall immediately be released and the Warrant Holder will
have the right to exercise this Warrant concurrently with such Change in Control
event. For purposes of this Warrant, the term “Change in Control” shall mean a
consolidation or merger of the Company with or into another company or entity in
which the Company is not the surviving entity or the sale of all or
substantially all of the assets of the Company to another company or entity not
controlled by the then existing stockholders of the Company in a transaction or
series of transactions.
 
WARRANT “B” AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
PAGE 6 OF 9
 
 
 

--------------------------------------------------------------------------------

 
 
10. Notice of Intent to Sell or Merge the Company. The Company will give Warrant
Holder ten (10) business days notice before the event of a sale of all or
substantially all of the assets of the Company or the merger or consolidation of
the Company in a transaction in which the Company is not the surviving entity.
 
11. Issuance of Substitute Warrant. In the event of a merger, consolidation,
recapitalization or reorganization of the Company or a reclassification of
Company shares of stock, which results in an adjustment to the number of shares
subject to this Warrant and/or the Exercise Price hereunder, the Company agrees
to issue to the Warrant Holder a substitute Warrant reflecting the adjusted
number of shares and/or Exercise Price upon the surrender of this Warrant to the
Company.
 
12. Notice. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:
 
If to the Company:
 
China Kangtai Cactus Bio-Tech, Inc.
99 Taibei Road
Limin Economic and Technological Development Zone
Harbin, China 150025
Attn: Jinjiang Wang


If to the Warrant Holder:


T Squared Investments LLC
c/o T Squared Capital LLC
1325 Sixth Avenue, Floor 28
New York, New York 10019
Attn: Thomas M. Sauve



 
13.
Miscellaneous.

 
a. This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Warrant may
be amended only by a writing signed by the Company and the Warrant Holder.
 
b. Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Warrant Holder any legal or equitable
right, remedy or cause of action under this Warrant; this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrant Holder.
 
WARRANT “B” AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
PAGE 7 OF 9
 
 
 

--------------------------------------------------------------------------------

 
 
c. This Warrant shall be governed by, construed and enforced in accordance with
the internal laws of the State of New York without regard to the principles of
conflicts of law thereof.
 
d. The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
e. In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceablilty of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
f. The Warrant Holder shall not, by virtue hereof, be entitled to any voting or
other rights of a shareholder of the Company, either at law or equity, and the
rights of the Warrant Holder are limited to those expressed in this Warrant.
 
[SIGNATURES ON FOLLOWING PAGE]
 
WARRANT “B” AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
PAGE 8 OF 9
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the date first above stated.
 
CHINA KANGTAI CACTUS BIO-TECH, INC., a Nevada corporation
                  By:  /s/ Jinjiang Wang    

--------------------------------------------------------------------------------

Jinjiang Wang, President and Chief Executive Officer    

 
WARRANT “B” AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
PAGE 9 OF 9

 
 

--------------------------------------------------------------------------------

 

FORM OF ELECTION TO PURCHASE


(To be executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)
 


To: China Kangtai Cactus Bio-Tech, Inc.:


In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
Common Stock (“Common Stock”), $.001 par value, of China Kangtai Cactus
Bio-Tech, Inc., Inc and encloses the warrant and $____ for each Warrant Share
being purchased or an aggregate of $________________ in cash or certified or
official bank check or checks, which sum represents the aggregate Exercise Price
(as defined in the Warrant) together with any applicable taxes payable by the
undersigned pursuant to the Warrant.
 


The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Please print name and address)
 
 

--------------------------------------------------------------------------------

(Please insert Social Security or Tax Identification Number)


If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Please print name and address)


Dated: ______________     




Name of Warrant Holder:


(Print) _________________________________      


(By:)   _________________________________      


(Name:) ________________________________     


(Title:)  ________________________________      


Signature must conform in all respects to name of Warrant Holder as specified on
the face of the Warrant
 
WARRANT “B” AGREEMENT BETWEEN CHINA KANGTAI CACTUS BIO-TECH, INC.
AND T SQUARED INVESTMENTS LLC
PAGE 10 OF 9
 
 
 

--------------------------------------------------------------------------------

 